Citation Nr: 0614881	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for gout.  

2.	Entitlement to service connection for 
fibromyalgia/myofascial pain syndrome.  

3.	Entitlement to service connection for sleep apnea.  

4.	Entitlement to service connection for diabetes mellitus.  

5.	Entitlement to service connection for bilateral hearing 
loss.  

6.	Entitlement to service connection for gum disease.  

7.	Entitlement to service connection for a disability 
manifested by stool leakage.  

8.	Entitlement to service connection for depression.  
9.	Entitlement to service connection for arthritis of the 
left little finger, a residual of tumor removal.  

10.	Entitlement to service connection for cervical stenosis 
and intervertebral disc syndrome (IDS).  

11.	Entitlement to an increased rating for lumbosacral 
strain, with degenerative joint disease, currently evaluated 
as 40 percent disabling.  

12.	Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.  

13.	Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.  

14.	Entitlement to an increased rating for prostatitis, 
currently evaluated as 20 percent disabling.  

15.	Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.  

16.	Entitlement to an increased (compensable) rating for  
right orchialgia.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years until his 
retirement in September 1998.  Verified service began in 
March 1981 with a reported 3 years for prior service, 
apparently dating from 1977.  The earlier period is not at 
issue herein so further verification is not needed to 
proceed.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Regarding the issue of service connection for arthritis of 
the left little finger, as a residual of tumor removal, the 
Board notes that the issue as developed by the RO was 
entitlement to service connection for the residuals of a left 
fifth finger, status post growth removal, claimed as 
arthritis and scarring.  It is noted that service connection 
has already been awarded for a scar, status post tumor 
removal at the base of the left fifth finger.  Therefore, the 
Board will confine its discussion to the matter of arthritis 
of the left little (fifth) finger.  

Review of the record regarding the veteran's claim for 
service connection for gum disease shows that in May 1988, 
the veteran was treated in the dental clinic for residuals of 
a cracked tooth numbered 8.  The Board finds that this issue 
is reasonably raised by the record and is referred to the RO 
for appropriate action.  EF v. Derwinski, 1 Vet. App. 324 
(1991).

The issue of service connection for gum disease, arthritis of 
the left little finger, cervical stenosis and IDS as well as 
a disability manifested by stool leakage are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.	Gout was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.

2.	Fibromyalgia/myofascial pain syndrome was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event.

3.	Sleep apnea was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

4.	Diabetes mellitus was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

5.	Bilateral hearing loss was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

6.	Depression was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

7.	The veteran's low back disorder is manifested by pain; 
flexion to 10 degrees, without pain, and to 15 degrees with 
pain; extension to 5 degrees without pain and to 10 degrees 
with pain; bilateral rotation to 5 degrees without pain and 
to 10 degrees with pain; bilateral lateral flexion to 5 
degrees without pain and to 10 degrees with pain; positive 
straight leg raising at 10 degrees; and absent Achilles 
reflexes.  There are recent findings consistent with mild 
incomplete paralysis of the sciatic nerve affecting each leg.

8.	The veteran's knee disorders are currently manifested by 
pain, limitation of flexion to 120 degrees, varus laxity, and 
crepitus, with documented degenerative changes in each knee.  
There is some limitation of motion and mild laxity.

9.	Prostatitis is currently manifested by hourly urination, 
nocturia 5 to 6 times per night and the need to use urinary 
incontinence pads that must be changed pads up to 5 times per 
day.

10.	Symptomatology of a right orchialgia essentially 
duplicates that of service connected prostatitis.  

11.	The veteran's bilateral pes planus is currently 
manifested by pain of his feet without symptoms such as 
marked deformity, accentuated pain on manipulation, or 
indications of swelling on use of the feet. 


CONCLUSIONS OF LAW

1.	Gout was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.	Fibromyalgia/myofascial pain syndrome was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.	Sleep apnea was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.	Diabetes mellitus was neither incurred in nor aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

5.	Bilateral hearing loss was neither incurred in nor 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

6.	Depression was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

7.	The criteria for a rating in excess of 40 percent for 
orthopedic manifestations of the lumbosacral strain, with 
degenerative disc disease, have not been met; but the 
criteria for separate 10 percent ratings, but no more, for 
neurological symptoms have been met as to both legs.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5237, 8520 (2003, 2005).  

8.	The criteria for a rating of 10 percent for arthritis of 
each knee and for a separate 10 percent rating, but no more, 
for other impairment of each knee, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5003-5261 (2005).  

9.	The criteria for a rating of 40 percent, but no more, 
for chronic prostatitis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7527 (2002).

10.	The criteria for a compensable rating for right 
orchialgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.14, 4.115a, 4.115b, Diagnostic Code 
7525 (2002).

11.	The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2003, July 2004, January 2005, 
and March 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that given the disposition of the 
appellant's claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  In addition, any questions 
related to the effective date assigned for any disability 
rating awarded will be addressed by the RO.  

Claims for Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including diabetes mellitus, sensorineural hearing 
loss and arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

The veteran is seeking service connection for numerous 
disabilities, including gout, fibromyalgia or myofascial pain 
syndrome, sleep apnea, diabetes mellitus, hearing loss, and 
depression.  Regarding the majority of these claims, it is 
noted that service medical records do not show complaints or 
manifestations of these disabilities and they are not 
demonstrated until several years after separation from active 
duty.  In this regard, it is noted that the first 
manifestations of gout date from treatment records dated in 
2003.  No relationship is drawn between the development of 
gout and the veteran's periods of active duty.  Similarly, 
while the veteran did manifest pain in many joints, including 
the knees and lower back, service connection has been 
established for disorders in these areas and neither 
fibromyalgia nor myofascial pain syndrome was documented 
while he was on active duty.  Sleep apnea was first 
demonstrated in medical records dated in 2004, with no 
medical opinion of record regarding whether this disability 
may have been related to service.  As gout, sleep apnea, 
fibromyalgia or myofascial pain syndrome were not 
demonstrated of record until several years after separation 
from service and have not been related thereto, service 
connection is not warranted.  

The veteran has claimed service connection for depression as 
being proximately due to sleep apnea for which he is also 
seeking service connection.  However, as noted, service 
connection for sleep apnea is not warranted.  The veteran did 
not manifest a psychiatric disability, including depression, 
during service and there is no medical opinion relating this 
disorder to his period of active duty.  As such, service 
connection for depression is not warranted.  

Regarding the veteran's claim for service connection for 
diabetes mellitus, review of the service medical records 
shows that glucose levels taken on blood and urine testing 
throughout the years were within normal limits.  Diabetes was 
first demonstrated in the post-service medical records in 
2002, when the veteran had an elevated fasting blood sugar.  
Laboratory testing performed on several occasions at a 
service medical facility prior to that time shows normal 
glucose blood levels.  No relationship is drawn in the 
medical records between service and the development of 
diabetes mellitus.  As this disability was no manifested 
during service or within one year thereafter, service 
connection is not warranted.  

The veteran seeks service connection for bilateral hearing 
loss.  Review of the service medical records shows that 
audiometric evaluations conducted throughout his period of 
active duty, including that performed at the time of his 
examination for retirement from service were normal.  
Although he did complain of some loss of hearing while on 
active duty in April 1980, at that time he was found to have 
excessive ear wax and his ears were otherwise within normal 
limits.  "Audiometric testing measures threshold hearing 
levels (in decibels (dB)) over a range of frequencies (in 
Hertz (Hz); the threshold for normal hearing is from 0 to 20 
dB, and higher threshold levels indicate some degree of 
hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are 
all less than 40 decibels; thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385.  As the veteran has 
not manifested a hearing loss by audiometric study either in 
service or thereafter, service connection is not warranted.  

Claims for Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Lumbar spine

Service connection for lumbosacral strain was awarded by the 
RO in a March 1999 rating decision.  A 10 percent evaluation 
was assigned at that time.  The rating was initially 
increased to 20 percent disabling, effective in January 2003, 
but retroactively awarded to 40 percent, effective the same 
date, by rating decision of the RO in August 2005.  At that 
time, the service connected disability was listed as 
lumbosacral strain, with degenerative disc disease.  

The claim for an increased rating was filed in January 2003.  
As explained below, there have been rating criteria changes.  
Old Code 5293 for intervertebral disc syndrome, in effect 
prior to September 2002 is not for application herein, in 
view of the claim filed after those criteria were superseded.

As noted that during the pendency of the veteran's appeal, 
the law and regulations applicable to evaluation of spinal 
disorders was changed.  Where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies.  Revised regulations do not 
allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date. VAOPGCPREC 3-2000.

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292 (effective prior to September 2003).  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295 (effective prior to 
September 2003).  

The regulatory criteria for the evaluation of intervertebral 
disc syndrome (IDS) were revised in September 2002, and the 
diagnostic codes were revised, without substantive revision 
of the criteria themselves, in September 2003.

IDS shall be evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
							60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.....................................................
	40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.....................................................
	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5243.

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  See 68 Fed. Reg. 
51456-51457 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

An examination was conducted by VA in March 2003.  At that 
time, the veteran reported that he had had no specific injury 
or trauma of his low back, but that it had been hurting him 
since he was in the military.  He described the pain as being 
constant during the day, and occasionally woke him up at 
night.  On examination, there was some paraspinal tenderness, 
but no spasm.  His active range of motion was poor, 
approximately 30 degrees of forward flexion, 10 degrees 
extension and 10 degrees of right and left lateral flexion.  
He was able to sit up erect in a chair with his lumbar spine 
flexed at 90 degrees.  Straight leg raise was negative, 
bilaterally.  An MRI study reportedly showed significantly 
degenerated lumbar disks and a small herniation that did not 
impinge on any nerve roots.  The assessment was mechanical 
low back pain, with no evidence of neurologic deficit.  

Private and VA outpatient treatment records show that the 
veteran received treatment for complaints of low back pain 
during 2003 and 2004.  In June 2004, the veteran complained 
of low back pain that radiated to the left buttock into the 
leg and foot.  He had some burning on the top of his left 
foot and deep pain in the bottom of the soles.  An MRI study 
of the lumbar spine at that time showed disk space collapse 
at L5-S1, with a broad based disk bulge and foraminal 
stenosis secondary to facet hypertrophy.  In February 2005 
another private physician noted that the veteran was seeking 
an opinion on the advisability of lumbar surgery.  The 
examiner stated that he was qualified to make such an 
assessment, but that it was apparent that conservative 
treatment could not be expected to provide a better response 
than it had so far.  

A neurologic examination was conducted by VA in April 2005.  
At that time, the veteran had enumerable neurological 
complaints ranging from pain in the neck to that of the low 
back.  Regarding the low back, range of motion was minimal.  
Flexion was to 10 degrees, without pain, and to 15 degrees 
with pain.  Extension was to 5 degrees without pain and to 10 
degrees with pain.  Rotation was to 5 degrees without pain 
and to 10 degrees with pain and lateral flexion was the same, 
bilaterally.  Straight leg raising was possible at 10 degrees 
and there were no Achilles reflexes.  The impression was 
bilateral L1 radiculopathy from compression at L5-S1, by 
osteophyte disk complex.  

The veteran's current 40 percent evaluation for his lumbar 
spine disorder was assigned by the RO on the basis of 
limitation of motion.  Under the law in regulations in effect 
prior to September 2003 or those in effect thereafter, the 
only way to achieve a rating in excess of 40 percent for 
limitation of motion of the lumbar spine is with a 
demonstration of ankylosis of the spine.  Review of the 
medical evidence of record has failed to show any 
demonstration of ankylosis of the lumbar spine.  A higher 
rating could be assigned with sufficient verified periods of 
incapacitation.  Such incapacitation is neither shown nor 
contended in this case.  Thus the maximum rating for 
orthopedic manifestations has been assigned.

Under the applicable criteria, a separate rating can be 
assigned where there are neurological symptoms attributed to 
the back pathology.  In this case, the most recent findings 
note for the first time, some absent ankle reflexes.  It is 
concluded that a separate 10 percent rating can be assigned 
for mild incomplete paralysis of the sciatic nerve involving 
each leg.  There are absent ankle reflexes most recently 
noted, there are other complaints, but no other objective 
functional impairment is shown.  Thus, separate 10 percent 
ratings, but no more, is warranted for neurological changes 
of each leg.  See Code 8520.

Knees

Service connection for disorders of the veteran's knees was 
granted in 1999, with a noncompensable evaluation awarded.  
The current 10 percent evaluations were assigned by the rating 
decision dated in April 2003 that gave rise to the current 
appeal.  

An examination was conducted by VA in March 2003.  At that 
time, examination of the knees revealed diffuse tenderness, 
but no effusion and no point tenderness.  Active range of 
motion was from 0 degrees extension to 120 degrees flexion, 
bilaterally.  Varus thrust showed 1+ lateral laxity in both 
knees, but there was no valgus or anterior or posterior 
laxity.  There was mild crepitus in all range of motion.  X-
ray studies showed mild hypertrophy at the quadriceps tendon 
entheses, bilaterally, with no other abnormality seen.  

VA outpatient treatment records show that the veteran was seen 
for complaints of knee pain in January 2004.  At that time, it 
was noted that the he was already being seen at the pain 
clinic for treatment of his low back pain and that he was 
taking multiple medications.  X-ray studies showed mild 
bilateral joint space narrowing in both the medial and lateral 
compartments, with no significant osteophytosis evidence.  The 
impression was of mild bilateral joint space narrowing 
suggesting degenerative changes of the knees.  

An examination was conducted by VA in April 2005.  At that 
time, the veteran stated that he had undergone 6 weeks of 
physical therapy, without pain relief, and had had four 
injections into each knee, also without pain relief.  He 
complained of morning stiffness and stated that he used a cane 
to relieve locking of the knees.  Examination revealed that 
the veteran maintained 30 degrees left flexion and 40 degrees 
of right knee flexion when at rest while lying on the table.  
When asked to straighten his legs into the extended position, 
he stated that he could not do this because of pain.  He 
stated that he could not perform a flexion maneuver due to 
pain in the knees.  Attempts to manipulate the knee to assess 
stability could not be accomplished because of pain.  Once he 
sat on the side of the bed, he was able to maintain a 90 
degree flexion without difficulty.  He would not straighten 
his legs out while in this position and when he arose to a 
standing position his knees were slightly bent at 
approximately 20 degrees when ambulating with his cane.  The 
examiner stated that he could not find objective evidence to 
support the veteran's complaints of pain, but was not allowed 
to complete the examination due to these complaints.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For mild impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Regarding the veteran's knee disabilities, it is possible 
that there is impairment of the knee caused by both arthritic 
involvement and other disability of the knees (such as 
instability).  In cases where there are distinct disabilities 
caused from arthritis of the knee as well as other impairment 
of the knee, separate evaluations may be assigned.  See 
VAOPGCPREC 23-97.  If a rating is assigned under the 
provisions for other knee impairment (38 C.F.R. § 4.71a, Code 
5257) a separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.

The veteran's knees disorder are currently manifested by 
pain, limitation of flexion to 120 degrees, varus laxity, and 
crepitus.  He has documented degenerative changes in the 
knee, and limitation of motion that is noncompensable under 
the appropriate diagnostic codes.  In addition to this 
limitation of motion, he has crepitus, pain, and laxity to 
varus stress.  The Board finds that this combination of 
disability warrants a separate 10 percent evaluation, but no 
more, based on slight other knee impairment of each knee, 
along with the 10 percent evaluation assigned for limitation 
of motion due to arthritis.  Thus, separate 10 percent 
ratings, but no more, are granted.

Prostatitis and Right Orchialgia

Service connection for chronic prostatitis was granted by the 
RO by rating decision in 1999.  The current 20 percent 
evaluation was assigned shortly thereafter.  This disability 
is rated as voiding dysfunction or as urinary tract 
infection, whichever is the predominant disability.  
38 C.F.R. § 4.115b, Code 7527.  Service connection for right 
orchialgia was also granted by the RO by rating decision 
dated in 1999, with the current noncompensable evaluation 
assigned at that time.  This disorder is also rated as 
urinary tract infection.  38 C.F.R. § 4.115b, Code 7525.  

Voiding dysfunction will be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.  

For continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day, a 20 percent rating is warranted.  
Where the wearing of absorbent materials which must be 
changed 2 to 4 times per day, a 40 percent rating is 
warranted.  Where the use of an appliance or the wearing of 
absorbent materials that must be changed more than 4 times 
per day is required, a 60 percent rating is warranted.  Id.

For urinary frequency with a daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night, a 
20 percent rating is warranted.  With a daytime voiding 
interval of less than one hour, or awakening to void 5 or 
more times per night, a 40 percent rating is warranted.  Id. 
 
For obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization, a 30 percent 
rating is warranted.  Id. 
 
For urinary tract infection, with recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management, a 30 percent rating is 
warranted.  Id.

VA outpatient treatment records show that the veteran was 
treated at the urology clinic for his disability.  In 
February 2003, it was noted that he had complaints of 
frequency, urgency, nocturia 5 to 6 times per night and 
occasional sensation of incomplete emptying.  He also had 
complaints of groin pain.  On examination, his prostate was 
enlarged and tender.  The impressions were lower urinary 
tract symptoms, possibly prostatitis, or benign prostatic 
hypertrophy.  

A genitourinary examination was conducted by VA in March 
2003.  At that time, it was noted that the veteran had been 
diagnosed as having chronic prostatitis and was treated with 
antibiotics while on active duty.  His PSA was normal.  He 
had frequency up to six to seven times during the day and 
woke up three times per night.  He did not have incontinence 
of urine or wear absorbent material.  There was no history of 
recurrent urinary tract infection; no bladder stone; or 
history of prostate, renal, or bladder cancer.  On 
examination, the veteran was alert and oriented.  His abdomen 
was soft and tender and his lever and spleen were not 
palpable.  Both testes were normal.  The spermatic cord and 
epididymis were palpable.  Rectal examination disclosed 
hemoccult stool to be negative, with no fissure or 
ulceration.  The prostate was nontender.  The pertinent 
diagnosis was post-status chronic prostatitis.  

Outpatient treatment report from the veteran's private 
physician, dated in December 2003, shows that the veteran was 
seen with a chief complaint of incontinence, urinary 
frequency, urgency and nocturia.  The veteran stated that his 
frequency was hourly and that he had nocturia 5 to 6 times 
per night.  Examination was generally within normal limits 
and urinalysis was negative and unremarkable.  The prostate 
was normal in size for the veteran's age.  It was not tender 
and showed no palpable induration.  The impression was of 
chronic urinary frequency and nocturia.  The physician 
doubted that this was anatomic and indicated a possibility 
that it was physiologic.  

A genitourinary examination was conducted by VA in May 2005.  
At that time, the veteran's chief complaint was of urinary 
frequency.  He stated that he had this on an hourly basis and 
had urgency symptoms.  He also reported nocturia five times 
per night and having to change his homemade incontinence pads 
four to five times per day.  He stated that he had right 
testicular pain that was made worse by walking.  The veteran 
presented a letter to the examiner from a private physician 
who indicated that the cause of the veteran's urological 
problems was not readily apparent and that it was quite 
possible that the symptoms were functional.  Review of the 
veteran's past medical records indicated that this was a 
common theme and that the veteran might well have functional 
urinary symptoms.  Examination showed that the veteran was 
wearing homemade urinary incontinence pads and had mild 
testicular tenderness, but that examination was otherwise 
normal.  The diagnosis was that it appeared that the 
veteran's urologic symptoms were functional in nature.  

The evaluation criteria that is most advantageous to the 
veteran in rating his chronic prostatitis is that based on 
urinary frequency.  While there is some question as to 
whether these symptoms are functional in nature, there is no 
definitive statement to this effect, only speculation by 
private and VA physicians.  Absent a definitive statement, 
the Board will not question the frequency of the veteran's 
symptoms.  He reports hourly urination and nocturia 5 to 6 
times per night.  The most recent evaluation shows that uses 
urinary incontinence pads, which, for some reason, are 
homemade.  He states that he must change these pads up to 5 
times per day.  After comparing these symptoms to the 
schedular criteria, it is believed that a 40 percent 
evaluation is warranted.  

Regarding the veteran's right orchialgia, it is noted that 
the rating criteria for this disorder is also based upon 
urinary frequency.  Where there is separate and distinct 
symptomatology of a single condition it should be separately 
rated.  Where the symptomatology of a condition is 
duplicative or overlapping with symptomatology of another 
condition, it may not receive a separate evaluation.  
38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 
(1994).  As the symptomatology for the orchialgia overlaps 
that of the prostatitis, the Board finds that it is proper to 
maintain the evaluation for that disorder as noncompensable.  
Bilateral Pes Planus

For mild flatfoot, with symptoms relieved by built-up shoe or 
arch supports, a noncompensable rating is warranted.  
Moderate flatfoot, with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, either bilateral or 
unilateral, a 10 percent rating is warranted.  A 30 percent 
evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achilles on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 
5276.  

An examination was conducted by VA in March 2003.  At that 
time, complaints relative to the veteran's feet included pain 
in the mid portion of the plantar surface of the feet, 
bilaterally.  The pain was constant, but increased with 
weight bearing.  Examination revealed some tenderness that 
was reproducible on the plantar surface of the foot and 
around the mid-foot area.  There were no abnormal callosities 
to the feet and no skin changes.  There was no evidence of 
claw toes, hammertoes, or bunions.  He had mild hindfoot 
valgus, but the hindfoot went into varus with heel raised.  
Squeeze test was negative.  X-ray studies of both feet were 
interpreted as normal.  The assessment was bilateral foot 
pain, with mild planus that was flexible, but otherwise the 
foot was well aligned.  

An examination was conducted by VA in April 2005.  At that 
time, the veteran complained of pain in each foot and 
described a possible vein mapping procedure that was 
performed on each of his feet in an attempt to explain 
swelling of each foot.  He stated that he had not had foot 
injections, but did have physical therapy for six weeks 
without relief of his pain.  The described the pain as being 
stinging and burning.  He also described a pulling sensation 
throughout his feet that was only relieved when supine with 
his feet elevated.  He complained of weakness and 
fatiguability while at work with weightbearing activity.  He 
stated that he used a cane, but this was more for his knee 
disorder.  Physical examination revealed bilateral medial 
great toe calluses.  There were no corns or edema.  There was 
diffuse bilateral tenderness of the entire foot, toes and 
distal ankle.  With any movement, the veteran complained of 
pain and would withdraw.  There was abnormal weightbearing in 
that he did have flatfeet, with moderate loss of the 
bilateral arches.  There was restriction and pain on any 
motion whatsoever of the feet.  For his gait, he used a cane 
with short deliberate steps.  The Achilles tendons were 
tender on palpation at the distal aspect.  The examiner 
stated that he could not find objective evidence to support 
the veteran's symptoms.  

While the veteran has pain of his feet due to his pes planus, 
he has not manifested symptoms such as marked deformity, 
accentuated pain on manipulation, or indications of swelling 
on use of the feet that are necessary for a 30 percent 
evaluation to be warranted.  While there are calluses of the 
great toes, there is no opinion of record that these are 
characteristic of the veteran's disability.  Moreover, X-ray 
studies were interpreted as normal for each foot.  Under the 
circumstances, the board finds that there is no basis for a 
rating in excess of 10 percent for the veteran's bilateral 
pes planus.  


ORDER

Service connection for gout is denied.  

Service connection for fibromyalgia/myofascial pain syndrome 
is denied.  

Service connection for sleep apnea is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for bilateral hearing loss is denied.  

Entitlement to service connection for depression.  

A rating in excess of 40 percent for lumbosacral strain, with 
degenerative joint disease, is denied for orthopedic 
manifestations; separate 10 percent rating, are granted for 
mild incomplete paralysis of the sciatic nerve down each leg.  
The appeal is granted to this extent, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a combined 20 percent rating for 
patellofemoral syndrome of the left knee is granted, subject 
to the controlling regulations governing the payment of 
monetary benefits.  

Entitlement to a combined 20 percent rating for 
patellofemoral syndrome of the right knee is granted, subject 
to the controlling regulations governing the payment of 
monetary benefits.  

Entitlement to a 40 percent rating for prostatitis is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.  

An increased rating for bilateral pes planus, currently 
evaluated as 10 percent disabling, is denied.  

A compensable rating for right orchialgia is denied.  


REMAND

The veteran is seeking service connection for gum disease.  
It is noted that the veteran first claimed service connection 
for a dental disorder within 90 days of his discharge from 
active duty and his certification for release from active 
duty indicated that he had not received dental treatment 
within 90 days prior to his release from service.  He was 
afforded a dental examination by VA and it was indicated that 
he was to receive dental treatment from VA.  Review of the 
record does not show whether or not he received that 
treatment.  

Regarding the claims for arthritis of the left little finger, 
cervical stenosis and IDS as well as a disability manifested 
by stool leakage, it is noted that service connection is in 
effect for the residuals of surgery for removal of growth 
from the left little finger that the veteran was involved in 
a motor vehicle accident during service in May 1991, and that 
service connection is in effect for lumbosacral strain with 
degenerative disc disease.  The possibility that the claimed 
disabilities may be related to those for which service 
connection has already been established as well as the 
veteran's contention that the cervical spine disorder is 
related to the motor vehicle accident should be explored 
prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of all 
records of VA outpatient dental 
treatment.  A specific request should 
be made of the Medical Administration 
Service of the local VA medical 
facility regarding whether the veteran 
had been afforded dental treatment on a 
one-time completion basis under the 
provisions of 38 C.F.R. § 17.161.  

2.	The veteran should be scheduled for VA 
orthopedic and neurologic examinations 
to ascertain the nature and extent of 
his left little finger disorder, his 
cervical spine disorder and the 
disability manifested by stool leakage.  
The examiners should be requested to 
render opinions regarding whether it is 
at least as likely as not (probability 
50 percent or greater) that the 
veteran's claimed disabilities are 
related to service or to any of the 
veteran's service connected 
disabilities.  The claims folder should 
be made available for review in 
connection with this examination.  The 
specialist should provide complete 
rationale for all conclusions reached.  

3.	Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


